


117 HR 560 IH: Northern Mariana Islands Legal Residents Relief Act of 2021
U.S. House of Representatives
2021-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 560
IN THE HOUSE OF REPRESENTATIVES

January 28, 2021
Mr. Sablan introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend section 6 of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes.


1.Short titleThis Act may be cited as the Northern Mariana Islands Legal Residents Relief Act of 2021. 2.Long-term legal residents of the Commonwealth of the Northern Mariana Islands (a)In generalSection 6(e)(6) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes, approved March 24, 1976 (48 U.S.C. 1806; Public Law 94–241), is amended—
(1)in subparagraph (A)— (A)in clause (ii)—
(i)in subclause (I), by inserting (aa) before shall establish a process; (ii)by striking ; and and inserting or during the 180-day period beginning on the date that is 90 days after the date of the enactment of the Northern Mariana Islands Legal Residents Relief Act of 2021;;
(iii)by adding the following:  (bb)Waiver of application deadlineThe Secretary of Homeland Security may accept an application for CNMI Resident Status submitted after the application deadline if—
(AA)the applicant is eligible for CNMI Resident Status; and (BB)the applicant timely filed an application for CNMI Resident Status and made a good faith effort to comply with the application requirements as determined by the Secretary.;
(iv)in subclause (II), by striking the period and inserting “; and”; and (v)by adding at the end the following:

(III)in the case of an alien who has nonimmigrant status on the date on which the alien applies for CNMI Resident Status, the Secretary of Homeland Security shall extend such nonimmigrant status and work authorization, if applicable, through the end of the 180-day period described in subclause (I)(aa) or the date of adjudication of the alien’s application for CNMI Resident Status, whichever is later.; and (B)in clause (iii), by inserting after the period at the end the following: 
An alien granted status under this paragraph shall be deemed a qualified alien under section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641) for purposes of receiving relief or assistance available in connection with— (I)a presidentially declared major disaster or emergency under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191); or
(II)a presidentially declared national emergency under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.).; (2)in subparagraph (B)—
(A)in clause (i), by striking on June 25, 2019, or on December 31, 2018, and inserting on December 31, 2020, June 25, 2019, or December 31, 2018,; (B)in clause (iii), by inserting except in the case of an alien who meets the requirements of subclause (III) or (VI) of clause (v), before resided continuously and lawfully; and
(C)in clause (v)— (i)in subclause (III), by striking subclause (I) or (II) and inserting subclause (I), (II), (IV), (V), (VI), (VII), or (VIII);
(ii)in subclause (IV), by striking ; or and inserting a semicolon; (iii)in subclause (V), by striking the period at the end and inserting a semicolon; and
(iv)by adding at the end the following:  (VI)was admitted to the Commonwealth as a Commonwealth Only Transitional Worker during fiscal year 2015, and during every subsequent fiscal year beginning before the date of the enactment of the Northern Mariana Islands U.S. Workforce Act of 2018 (Public Law 115–218);
(VII)resided in the Northern Mariana Islands as an investor under Commonwealth immigration law, and is presently a resident classified as a CNMI-only nonimmigrant under section 101(a)(15)(E)(ii) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(E)(ii)); or (VIII)resided in the Northern Mariana Islands as a guestworker under Commonwealth immigration law for at least 5 years prior to May 8, 2008, and is presently a resident classified as a Commonwealth Only Transitional Worker.;
(3)in subparagraph (C)(ii), by striking 180-period and inserting 180-day period; and (4)by adding at the end the following:

(F)Adjustment of status for cnmi residentsAn alien with CNMI Resident Status may adjust his or her status to that of an alien lawfully admitted for permanent residence 5 years after the date of enactment of the Northern Mariana Islands Legal Residents Relief Act of 2021 or 5 years after the date on which CNMI Resident Status is granted, whichever is later.. (b)Technical amendmentsSection 6(b)(1) of Public Law 94–241 (48 U.S.C. 1806(b)(1)) is amended—
(1)in subparagraph (A)— (A)by striking (8 USC 1101(a)(15)(H)) and inserting (8 U.S.C. 1101(a)(15)(H)); and
(B)by striking (8 USC 1184(g)) and inserting (8 U.S.C. 1184(g)); and (2)in subparagraph (B)(i), by striking contact and inserting contract.
(c)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act. 3.Temporary labor certification (a)In generalSection 6(d)(2) of Public Law 94–241 (48 U.S.C. 1806(d)(2)) is amended in subparagraph (B), by striking an annual and inserting a biennial.
(b)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act. 4.Additional time for receipt of visaSection 6(d)(3)(D)(iii) of Public Law 94–241 (48 U.S.C. 1806(d)(3)(D)(iii)) is amended in subclause (I)(bb) by striking 10 days and inserting 90 days.
5.Amendments to the requirement to remain outside the United States
(a)In generalSection 6(d)(7) of Public Law 94–241 (48 U.S.C. 1806(d)(7)) is amended— (1)in subparagraph (A)—
(A)in the matter preceding clause (i), by inserting and (C) after subparagraph (B); and (B)in clause (ii)—
(i)by inserting at any time after the expiration of the first renewal period after 30 days; and (ii)by inserting third after submission of a; and
(2)by adding at the end the following:  (C)DeferralIn general.—The Secretary of Homeland Security may defer the requirement to remain outside of the United States during or in connection to—
(i)a presidentially declared major disaster or emergency under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191); or (ii)a presidentially declared national emergency under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.)..
(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of Public Law 115–218. 6.Qualified alien (a)In generalSection 6(d) of Public Law 94–241 (48 U.S.C. 1806(d)) is further amended by adding at the end the following:

(8)Qualified alienAn alien granted status under this subsection shall be deemed a qualified alien under section 431 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1641) for purposes of receiving relief or assistance available in connection with— (A)a presidentially declared major disaster or emergency under section 401 or 501 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 or 5191); or
(B)a presidentially declared national emergency under section 201 of the National Emergencies Act (50 U.S.C. 1601 et seq.).. (b)Effective dateThe amendment made by this section shall take effect on the date of enactment of this Act.

